OPINION ON REMAND
J. CURTISS BROWN, Chief Justice.
Appellant, William Blasdel, sued appellees, James and Sheryl Catalina, for charging a usurious interest rate on a floor plan agreement used to finance inventory on the appellant’s used car lot. The trial court found that the floor plan did not contain an absolute obligation to repay the principal and that the floor plan agreement was not usurious. We reversed the judgment of the trial court finding that appellees charged and received a usurious rate of interest. The Supreme Court of Texas reversed our holding finding that there was “ample evidence supporting the trial court’s conclusion that the transaction was not usurious.” 881 S.W.2d 295. The court remanded the case to us for consideration of two points of error not previously addressed.
In his first two points of error, appellant argues that the trial court erred in finding that the floor plan agreement does not contain an absolute obligation to repay the principal. However, because the supreme court has found that there was “ample” evidence for the trial court to find that the transaction was not usurious, the determination of whether the floor plan agreement contained an absolute obligation to repay is moot. Therefore, appellant’s first and second points of error are overruled.
The judgment of the trial court is affirmed.